Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 11-1263

                            UNITED STATES,

                               Appellee,

                                    v.

                     ANGEL LUIS NERIS-RUIZ,
          a/k/a Bam Bam, a/k/a Angel Luis Neriz-Ortiz,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]



                              Before
                       Lynch, Chief Judge,
              Howard and Thompson, Circuit Judges.



     Angel Luis Neris-Ruiz on brief pro se.
     Nelson Pérez-Sosa, Assistant U.S. Attorney, Julia M.
Meconiates, Assistant U.S. Attorney, and Rosa Emilia Rodriguez-
Velez, on brief for appellee.


                          December 5, 2012
              Per Curiam.    In this direct criminal appeal, Angel Luis

Neriz-Ruiz challenges his guilty plea conviction.            After careful

review   of    the   parties'   appellate   filings   and   the   underlying

criminal record, we conclude that the district court's judgment

should be affirmed.

              1. We conclude that Neris-Ruiz knowingly and voluntarily

agreed that if he received a 20-year sentence, which he did, he

would waive his right to appeal his sentence and "the judgment in

this case."      In addition, he has not shown that, on this record,

enforcing his appeal waiver works a miscarriage of justice.               See

Sotirion v. United States, 617 F.3d 27, 33 (1st Cir. 2010) (the

court enforces knowing and voluntary appeal waivers if doing so

results in no miscarriage of justice). It is true that, during the

change-of-plea hearing, the district court gave somewhat different

descriptions of Neris-Ruiz's appeal waiver. But, ultimately, there

was no ambiguity in its scope, as the hearing transcript confirms.

When the district court first stated that the appeal waiver applied

to Neris-Ruiz's sentence, the court apparently did so to ensure

that Neris-Ruiz knew that if he received the sentence he had agreed

to, he could not appeal it.        At the same time, however, the court

emphasized, both before and after so describing the appeal waiver,

that it would later give fuller details of the terms of the

parties'   oral      plea   agreement.     And,   subsequently,   the   court

unequivocally informed Neris-Ruiz that he had agreed that if he


                                     -2-
received a 20-year sentence, he would waive his right to file "any

appeal," that any appeal of his would be dismissed, and that he

could not "appeal the sentence and judgment in this case." Equally

unequivocally, Neris-Ruiz confirmed that he understood that fact,

and he agreed that nothing the court had said was a surprise to

him.   Under the circumstances, we conclude that we should enforce

the appeal waiver.

           2.   In any event, if Neris-Ruiz's unpreserved claims of

error under Fed. R. Crim. P. 11 were properly before us, we would

deny them because the plea hearing transcript shows that the

district court substantially complied with Rule 11 requirements.

In short, there was no plain error.    See United States v. Borrero-

Acevedo, 533 F.3d 11, 15-16 (1st Cir. 2008) (applicable review

standard).

           3.   We dismiss Neris-Ruiz's ineffective assistance of

trial counsel claims without prejudice; if he wishes, Neris-Ruiz

may pursue them in a timely-filed 28 U.S.C. § 2255 motion.      See

United States v. Torres-Oliveras, 583 F.3d 37, 43 (1st Cir. 2009)

(fact-specific claims of ineffective assistance may not be raised

on direct appeal).

           The ineffective assistance claims are dismissed without

prejudice.   The judgment of the district court is affirmed.




                                 -3-